      Case 7:17-cv-03556-NSR-JCM Document 121 Filed 07/24/19 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

NICHOLAS FRANZE & GEORGE
SCHRUFER, JR., INDIVIDUALLY and ON
BEHALF OF ALL OTHERS SIMILARLY
SITUATED,

                   Plaintiffs,                         NOTICE OF APPEAL

       v.                                              Case No. 7:17-cv-03556-NSR-JCM

BIMBO FOODS BAKERIES
DISTRIBUTION, LLG and BIMBO
BAKERIES USA,

                   Defendants.



       Notice is hereby given that Plaintiffs Nicholas Franze and George Schrufer, Jr.,

individually, and on behalf of all others similarly situated ("Plaintiffs") hereby appeal to the United

States Court of Appeals for the Second Circuit from the Opinion and Order entered July 10, 2019,

granting Defendants' Motion for Summary Judgment (the "Order"). This appeal is taken from each

and every part of the Order.


Dated: Chestnut Ridge, New York
       July 23, 2019




                                               Randy J. Perlmutter, Esq.
                                               KANTROWITZ, GOLDHAMER
                                               & GRAIFMAN, P.C.
                                               747 Chestnut Ridge Road, Suite 200
                                               Chestnut Ridge, New York 10977
                                               Tel: 845.356.2570
                                               Fax: 845.356.4335
                                               rperlmutter@kgglaw.com

                                               Attorneys for Plaintiffs
